Citation Nr: 1225504	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Basic eligibility for educational benefits for dependents under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 1946 and from October 1950 to September 1951.  The appellant is his widow.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action from the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in June 2011 and remanded for additional development and readjudication, to include affording the appellant an opportunity to present testimony before a Veterans Law Judge at an in-person hearing conducted at the RO.  That hearing was held in May 2012, before the undersigned Veterans Law Judge in St. Petersburg, Florida.  The transcript from that hearing has been reviewed and associated with the claims file.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in January 2001, at the age of 78, as a result of metastatic prostate cancer.  

2.  At the time of the Veteran's death, service connection was in effect for hearing loss, rated as 10 percent disabling.  This disability was not a principal or contributory cause of death.

3.  There is no competent and probative medical evidence indicating the Veteran's prostate cancer was manifested during his military service or within one year after his discharge from service or that it is otherwise related to service.

4.  The Veteran was not evaluated as being totally disabled as a result of service-connected disability for 10 continuous years immediately preceding death; was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty; and he also was not a former prisoner of war.

5.  The statutory criteria for eligibility for educational assistance have not been met.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).

3.  The statutory requirements for basic eligibility for educational benefits for dependents under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that written notice provided in August 2008, prior to the issuance of the October 2008 rating decision, along with the written notice VA provided the claimant in February 2009, fulfills the provisions of 38 U.S.C.A. § 5103(a) as well as the notice as required by the Court in Dingess and Hupp.  Specifically, these letters informed the appellant that, in order to substantiate a claim for cause of death, the evidence needs to show that the Veteran died from a service related injury or disease.  She was also informed of the disabilities for which service connection had been established during the Veteran's lifetime and the evidence required to substantiate a claim based on a condition not yet service-connected.  The timing defect of the February 2009 correspondence was cured by the RO's subsequent readjudication of the claim on appeal and issuance of the June 2009 statement of the case.  

In addition, the Board acknowledges that the appellant has not been informed of the requirements for establishing an effective date-if her claim for service connection for the cause of the Veteran's death were to be granted.  Dingess, 19 Vet. App. 473, 484 (2006).  Importantly, however, as will be explained in further detail in the following decision, the Board finds that the evidence of record does not support a grant of this issue.  As service connection for the cause of the Veteran's death is being denied, no effective date is being assigned.  Thus, the Board concludes that VA's failure to notify the appellant of the requirements for establishing an effective date is not prejudicial to her and that a remand to correct this deficiency is not necessary. 

Accordingly, the Board finds that all required notice has been given to the appellant.  She has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Shinseki v. Sanders, supra.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  In this context, the Veteran's service treatment records and post-service outpatient treatment records have been obtained and associated with the claims file.  The RO attempted to locate outstanding treatment records from Holy Spirit Hospital, but was informed by the appellant that the records were unavailable.  See VA Form 119, Report of Contact dated in May 2009.  Neither the appellant nor her representative has identified any other outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As previously noted, at the time of the Veteran's death, service connection was in effect for hearing loss.  The certificate of death indicates that the cause of his demise was prostate cancer.  The Board finds that overall the evidence, which indicates that the Veteran did not have a prostate cancer in service, and did not develop it until many years after separation, as well as the absence of competent evidence of a possible nexus between service and the claimed disorder (aside from the appellant's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  The Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  A medical examination or opinion is not required.  See Daves, supra. 

Thus, the Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed to substantiate, and in obtaining evidence pertinent to her claim for service connection for the cause of the Veteran's death.  No useful purpose would be served in remanding this matter for additional development.  Such a remand would result in unnecessarily imposing additional burdens on VA.  

Indeed, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis for Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  As best as the Board can discern, from statements submitted by the appellant as well as her hearing testimony, she appears to argue that the Veteran's enlarged lymph node in service was the precursor to the prostate cancer that ultimately caused his death.  She asserts that although a biopsy showed the mass was benign, the procedure was performed in a field hospital and technology at the time would have been inadequate for a true biopsy to have been completed.  

The appellant recalled that during their marriage the Veteran had a "husky voice" and though he thought nothing of it at the time, she believes that this was an early sign of other enlarged lymph nodes that were in fact cancerous.  However, the Veteran did not seek medical attention, because he simply would not visit a doctor.  She testified that even after leaving service the Veteran continued to have additional lymph nodes that were likely cancerous.  The Veteran finally sought treatment in the 1990s and was diagnosed with prostate cancer about 6 years prior to his death in 2001.  See VA Form 21-4138, received in February 2009 and May 2012 hearing transcript.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran in this case died in January 2001, at the age of 78.  According to the death certificate, the immediate cause of his death was metatastic prostate cancer.  No other conditions were identified as leading to the immediate cause of death.  

At the time of his death, service connection was effect for hearing loss.  There is no evidence in the record to indicate that this disability was a contributing cause of the Veteran's death.  Specifically there are absolutely no treatment notes suggesting a relationship between the service-connected hearing loss and the cause of the Veteran's death.  The appellant has presented no medical evidence to refute this finding and, in fact, has not asserted at any time during the current appeal that any of the Veteran's service-connected hearing loss contributed in any way to the cause of his demise.  Therefore, the Board finds that the Veteran's service-connected disability was not a contributory cause of his death.  

The question now is whether service connection is warranted for the condition ultimately identified as having caused the Veteran's death.  Unfortunately there is nothing in the record to indicate that he should be service connected for prostate cancer.  

A review of the Veteran's claims file, reflects that his service treatment records are completely unremarkable for any pertinent abnormalities suggestive of prostate cancer, either in the way of a relevant subjective complaint or objective clinical finding such as a notable diagnosis.  These records do show that in October 1944, the Veteran was treated for an enlarged lymph node in the anterior cervical region with a lymph node excision.  The excised lymph node was found to be benign.  

It appears that the enlarged lymph node during service was an isolated incident and not part of any generalized disease process; there is no evidence of any other enlarged lymph nodes having been found or excised before or since.  The claims folder is devoid of any relevant post-service treatment records or other medical documents.  The only clinical evidence are VA records dated between 1952 and 1962, which show regular evaluations and treatment for hearing loss.  The Veteran also sought treatment for orthopedic complaints of knee discomfort and right shoulder arthritis.  

The appellant also submitted a copy of the Annual Reports of Medical Department Activities for the 240th Medical Battalion dated in December 1944.  This evidence does not, however, serve to show that the Veteran's enlarged lymph node during service was cancerous or that he was otherwise treated for symptoms suggestive of prostate cancer.  

In this case, there simply is no competent evidence that the Veteran's prostate cancer was manifested in service, so as to establish service connection based on onset or aggravation in service.  The available post-service medical records provide no basis for establishing a causal link between his death and service and no doctor has opined that the Veteran's death as a result of prostate cancer was related to service.  Furthermore, since the diagnosis of prostate cancer occurred sometime around 1995, 4 decades after separation from service, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309. 

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment for prostate cancer may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

We recognize the appellant's sincere belief that her husband's death was related in some way to his military service.  However, in this case the record does not contain, and she has not provided or identified, any evidence of such a correlation.  She has simply made a contention that this is the case, with no medical evidence in support of her argument.  The Board has considered her observations with regard to the Veteran's "husky voice."  Nonetheless, her observations concerning this symptom are not supported by medical opinion, or clinical evidence, and do not outweigh the lack of clinical evidence of actual cancerous lymph nodes at any relevant time.  There is simply no suggestion in the medical record to support the appellant's assertions.  In addition, she has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between the Veteran's death and his military service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this reason, the Board finds the appellant's lay assertions regarding the etiology of the Veteran's death to be of little probative value given the overwhelmingly negative medical record. 

The Board sympathizes with the appellant in the loss of her husband, the Veteran.  However, the preponderance of the evidence is against the claimant, inasmuch as the competent evidence of record indicates that the Veteran's death was the result of non-service-connected s prostate cancer, not his service-connected hearing loss.  Therefore, the appellant is not entitled to service connection for the cause of his death.  See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. Brown, 9 Vet. App.  518, 519 (1996), (citing Gilbert).

Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


III.  Law and Analysis for DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c). 

The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).  

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for clear and unmistakable error (CUE) in a decision on a claim filed during the veteran's lifetime. 

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met on any basis.  Again, the Veteran died in July 2001.  At the time of his death, service connection was in effect for hearing loss, rated as 10 percent disabling.  The combined disability rating at the time of death was also 10 percent.  Therefore, the evidence of record fails to show that he was rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death.

Additionally, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  Moreover, neither the Veteran, during his lifetime, nor the appellant has pled clear and unmistakable error (CUE) in any rating action that would have entitled the Veteran to a total disability rating.  

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

IV. Law and Analysis for Chapter 35 - Dependents Educational Assistance (DEA)

Educational assistance is available to a child or surviving spouse of a veteran who, in the context of this issue on appeal, either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).

The Board notes that the Veteran was service-connected for hearing loss, rated as 10 percent disabling, and there is no competent medical evidence of record to show that he died of a service-related disability or while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  Accordingly, the appellant cannot be considered an "eligible person" entitled to receive educational benefits.  38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021(a) (2011).


Because the appellant does not meet the basic criteria under the law for eligibility for DEA benefits, the law is dispositive without regard to any other facts in the case.  Where the law is dispositive, the claim must be denied on the basis of absence of legal merit.  Sabonis, supra.  Accordingly, the appeal for DEA benefits is denied as a matter of law.


ORDER

Entitlement to service connection for cause of death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.

Basic eligibility for educational benefits for dependents under 38 U.S.C. Chapter 35 is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


